Case 3:19-cv-00208-GMG Document 10-21 Filed 06/04/20 Page 1 of 6 PageID #: 720

                             p   111
                                       6q f4




                                                                            US00000374
                 Case 3:19-cv-00208-GMG Document 10-21 Filed 06/04/20 Page 2 of 6 PageID #: 721
                                                                                                                                          FRAZIER'S              PAWN SHOP
Firearms Disposition for dates
                                                                                                                                                      922        N   QUEEN ST
08116 2019 to 08 16 2019
                                                                                                                                     MARTINSBURG                      WV      25401

                                                                                                                                                                304       263-8511

Date              081712019        094952 AM



G-120149-1               Serial   HRHO746                   Firearms       Log   Page 1500     5


    PISTOL                SMITH      WESSON                 9    MM                          SEMI-AUTOMATIC


G-122218-1               Serial   M4-0010067

                          AERO PRECISION
                                                            Firearms


                                                            556       MM
                                                                           Log   Page 1558     4

                                                                                             SEMI-AUTOMATIC
                                                                                                                     Vz        Disposed

                                                                                                                              M4E1
                                                                                                                                                0816 2019

    RIFLE



G-122404-1         I
                        Serial BA261641             Z       Firearms       Log   Page 1563     1
                                                                                                    Acquired   0816 2019

    RIFLE          L      MOSSBERG                          270   WIN                        BOLT                             100   ATR


G-122407-1                        TLZ58827                  Firearms Log         Page 1563     2               0811612019
                          erial                                                                     Acquired

    PISTOL                TAURUS                            9    MM                          SEMI-AUTOMATIC                   G2c


G-1-639                                                     Firearms       Log   Page 1562     5               081612019
                                                                                                    Acquired

    REVOLVER       11     IVER    JOHNSON                   38   SW                          REVOLVER                         SAFETY       HAMMERLESS                AT



                                                                                            Short   Barrel     2            Disposed    Short   Barrel      I
                                                                                 Acquired
          Totals for         08 1612019        to   0811612019




                                                                                                                                                  Short         Barrel    1
                                                                                                                                       Disposed

                                                                                                                                                     Long   Barrel
                                                                                                                                       Disposed


                                                                                                                                    Total Disposed




                                                                                                                                          End   of    Report




 Page        1                                                                                               FRAZIER'S      PAWN SHOP           using           PawnMaster




                                                                                                                                                                              US00000375
                      Case 3:19-cv-00208-GMG Document 10-21 Filed 06/04/20 Page 3 of 6 PageID #: 722
U S Department                     of Justice

                                                       Firearms and Explosives
Bureau         ef   Alcohol Tobacco
                                                                                                                                                             Firearms Transaction Record



WARNING                   You may not            receive          a firearm if           prohibited                by Federal            or State         law The information you provide will be used                                            to          Transferor's Seller's


determine whether you                      are prohibited                from       receiving               a   firearm            Certain         violations of the Gun Control Act 18 U SC 921                                                               Transaction       Serial


                                                       to   10                                                  and or              to a     250 000             fine                                                                                              Number If any
et   seq      are     punishable by up                            years       imprisonment                                    up



Read      the   Notices          Instructions               and   Definitions            on       this      form Prepare                  in original            only at the licensed               premises          ficet preinises
                                                                                                                                                                                                                             A
includes        business temporarily                   conductedfrom                 a   qualifying                gun    show      or event in the saine State in                        which          the licensedpreonses                is



located        unless the          transaction          qualifies         under          18   U SC 922                   c    Alt entries          must be handwritten                        in   ink     PLEASE PRINT
                                                                                   Section          A           Must Be Completed Personally By TransfereeBuyer

1      Transferee's             Buyer's Full           Name Iflegal                  naine         contains             an    initial     on4i record                70         after the      initial         Ifno middle         initial    oi       name record         NMN
                                                                                                                                                                                                                         Name
Last      Name        Including          suffix        eg        Ji Si        11   fl                  l
                                                                                                           First    Name                                                                                         IMiddle



          rtwill                                                                                       I    Ah           41AL-1-1

2      Current         State      of Residence              andAddress               US             Postal          abbreviations                  are    acceptable               Cannot be               a   post   office      box

Number and                Street    Address            A10             14 15'th
                                                                                         1    4        1   City                                                                                      I   Couilty




                                                                                                                        IY   n5hlivri
                                                                                                                                   4      Height          15             Weight

                                                                                                                                    Ft
                                                                                                                                              I              I
                                                                                                                                                                         Lbs

       4vt4jte                       Me'rY14 0 1
       Social         S arity NumberlOpfional                            but-wi                                                                                  9       Unique    Personal          Identificat


                                                                                                                                                                 Instructionsfor              Question           9
                                                                          ITT
                      city                                    UX              aceTI-n addition                     to    ethnicity           select    one        or      more race       in   10 b            Both   10 a and 10 b               must be          answered

                                                                       American                                    Alaska Native                      Iack                                    American                                                   White

       t
          Hispanic           or Latinc                                                        Indian or                                                                    or African


                 Hispanic          or Latino                           Asian                                                                          7      Native         Hawaiian          or    Other        Pacific    Islander



11   Answer           the      following        questions          by checking                 or   marking              es         or       no       in the         boxes       to the right       of     the    questions                                                   Yes        No
a      Are you         the     actual    transferee buyer of the firearms                                        listed       on   this      form Warning                         You    are    not       the    actual transferee buyerif you

       are     acquiring           the   firearms on behalf of another person                                                      If   you      are     not      the      actual       transferee buyer the                     licensee         cannot     transfer         12         0
       thefirearmstoyou                           Exception Ifyou arepieking                                        up a repairedfirearin                            s   for anotherperson                 You     are     not   required to           answer       ll a

       andinayproceedto                    question           Il b See             Instructionsfor                      Question          ll a
b      Are you under

       more      than       one
                                   indictment


                                   year
                                                        or   information

                                                See Instructionsfor
                                                                                      in      any

                                                                                         Question
                                                                                                           court    for a


                                                                                                                 11 b
                                                                                                                               felony         or   any       other        crime    for   which           the   judge could         imprison you              for
                                                                                                                                                                                                                                                                              o          F
c      Have you            ever    been     convicted             in   any     court         of a felony                or   any    other      crime         for         which    the   judge could             have imprisoned you                    for   more

       than     one year even              if   you     received          a shorter sentence                        including           probation                See       Instructionsfior              Question          He
d      Are you         a fugitive         from justice                 See     Instructionsfor                     Question             11   d
e      Are you an unlawful                   user      of    or addicted             to marijuana                   or    any depressant                  stimulant             narcotic      drug        or    any   other controlled             substance

       Warning               The use or possession                       of marijuana remains unlawful                                         under Federal law                        regardless             of whether         it   has been         legalized       or    El         D
       decriminalized               for    medicinal              or    recreational                purposes                 in the     state      where you reside

f      Have you           ever     been     adjudicated                as a   mental          defective             OR        have you         ever       been committed                 to    a   mental        institution           Sce-histructions
                                                                                                                                                                                                                                                                              El         ET
     for Question               1lf

g      Have you been                                    from        the   Armed Forces under dishonorable conditions
                                    discharged                                                                                                                                                                                                                                11

h      Are you         subject      to    a court order restraining                          you from harassing                         stalking          or threatening                your   child or          an   intimate partner or child                    of

       such partner                See    Instructionsfor                 Question             11          h                                                                                                                                                                  11


i      Have you            ever    been convicted                 in    any    court          of   a       misdemeanor crime of domestic                                   violence           See        Instructionsfior           Question           11J                    El         El

                            of Citizenship              ChecklList                 inore      than          one     ifapplicable                 Nationals ofthe                  United       States          may check         U SA
               United          States    of America              USA                     F         Other CountryiCountries                               Specib
                                                                                                                                                                                                                                                                              Ve-s       No
12 b             Have you           ever    renounced              your United                States            citizenship                                                                                                                                                   El         0
12 c             Are you           an alien illegally              or    unlawfully                in the          United States

12A I           Are you           an alien      who         has    been admitted                   to the        United         States       under       a   nonimmigram visa                       See Instructionsfor                  Question            12d              El

12 d 2           If   yes          do you       fall    within         any of the             exceptions                stated in the          instructions                                                                                                   NA              El     I
                                                                                                                                                                                                                                                                                         F-1   I




13   If   you       are   an   alien     record        your      U SIssued               Alien or              Admission number                    AR             USCM            or    194
              Editions Are Obsolete
Previous                                                                                                        Transferee              Buyer Continue                     to   Next Page                                                          ATF   Form 4473      5300 9

Page      1   of 6                                                                                         STAPLE             IF    PAGES BECOME SEPARATED                                                                                         Revised    October 2016




                                                                                                                                                                                                                                                                             US00000376
                      Case 3:19-cv-00208-GMG Document 10-21 Filed 06/04/20 Page 4 of 6 PageID #: 723
                                                                   A are                                   and complete                          have read and understand                           the   Notices                                      and    Definitions        on         F Form
I    c    tify   that    my answers            in   Section                   true correct                                                  I                                                                            Instructions

                                                                                                                             am                                                                                                                                under Federal               law and
4473         1   understand          that     answering            yes        to question              ll a         if   I          not the       actual         transferee buyer             is    a crime punishable                  as a felony


          also violate State            and or           local    law        understand                that a                            who answers              yes to                of the questions                Il b through IM and or 12 b through 12 c
may                                                                      I                                               person                                                 any

is                       from purchasing                  or receiving         a firearm               I   understand                    that a       person         vho answers           yes          to question           12 dl      is   prohibited            from    receiving          or
     prohibited

                                                                                                                                    12 d 2                                                                      required in            18 c        1 also     understand          that
possessing         a firearm          unless the             person      answers         yes           to question                                and      provides      the     documentation                                                                                              making

         false    orat or written                                  or exhibiting                      false         or misrepresented                      identification         with      respect           to this   transaction            is      a   crime punishable             as a
any                                          statement                                       any
                                                                                                     and or                                                      understand           that the repetitive                                of firearms              for the                    of
felony       under Federal              law and may               also violate State                                     local      law     I    further                                                                purchase                                             purpose

resale for livelihood                and      profit      without        a   Federal         firearms               license         is   a violation            of    Federal     law         See Instructionspy Question                                    14
                           7 13uYer's                                                                                                                                                                                                    115           Certification        Date


                                                                                                                                                                                                                                              7
14       Transferee                            Si2naturf




                                                                                                                                                                                                                                                   1
                                                                                                                                                                                                                                                                                 C     P
16 Type of firearju                            be                                       07       Inal-If   all that            apt 41                            17    If transfer         is at    a qualifying          gun       show      or       event
                                      s to           transferred         check


                                             Long Gun                        Other 1 irearm ai-ame                              receivei          etc
                 Handgun                                                                                                                                         Name      of   Function

                                             rifles       or                 See    Instructionsjbr                          Question           16
                                             shotguns                                                                                                            City   State



    18 a1dentifleation              e
                                    and Type of
                                               Firginia          Driver

                                                             Identification
                                                                               license           T14       DL
                                                                                                       Number on
                                                                                                                     oi other l alidgoi ei-Iiiiieiit-isvziedphoto

                                                                                                                                    Identification
                                                                                                                                                                                                    identification

                                                                                                                                                                                                                 Expiration
                                                                                                                                                                                                                                   SeeInstructionsfin Question

                                                                                                                                                                                                                                       Date of             Identification       f     an   v
                                                                                                                                                                                                                                                                                            18 a
    Issuing      Authority
                                                                                                                                                                                                                 Month                        Day                         Year


                                                                                                                                                                                                                        r-In
                                                                                                                                                                                                                        U-1-1

    18 b Supplemental                Government                Issued        Documentation                  ifident fieation                      document            does      not   show     eurivin          residence           address                See    Instructionsfor


           Question            18b

18 c Exception                 to the   Noninimigrant Alien                     Prohibition                    If        the   transferee             buyer      answered        YES           to    12A2         the transferor seller                     must    record       the   type      of

           documentation              showing            the     exception         to the Prohibition                        and    attach        a   copy       to this   ATE Form 4473                       See      InstructionsJ61                    Question      Isc


                 Questions           19 20       or      2         ust   Be Completed Prior To The Transfer Of The Firearms See                                                                                               io                           ions   19 20 and2

    19 a Date      the transferee's buyer's identifying                              information                     in      Section      A was                   19 b The NICS               or State transaction                   number ifprorided                      wa

           transmitted to            NICS      or the appropriate                  State         agency


             Month




    19c The response                initia                           vided              NICS         or the                                     State             19 d The       following           response s           was            e    later        received      from    NICS        or the
                                                                                by                                       appropriate


        agency was                                                                                                                                                       appropriate           State      agqncy

                                                                                                                                                                         Proceed                                                              datc                           Overturned
                      Proceed                                                                                                                                                                                                                                         117

                                                                                                                ferred           on
                      Denied                                                                                                                                             Denied                                                               date
                                                                                         Y'State           lawperinits                   optional
                      Cancelled
                                                                                                                                                                         Cancelled                                                            date                 K at
                                                                                                                                                                         No response was provided                             within 3 business                   days

    19 e Complete              if   applicable               After    the firearm            was       transferred                  the following                response       was     received          from     NICS            or the appropriate State                  agency         on

                                                                                                       Proceed                                                 Denied                                Cancelled
                                                         date

    19f     The    name        and Brady            identification            number of              the    NICS examiner                             Optional                9g Name              of   FFL Employee Completing NICS check                                             Optiona

                         I't

                         C'n
                               f


                                      AS                                                                    2Z                       q
                                    name                                                                                       numbei
20                 No NICS           check was               required        because         a   background                    check       was completed                during the          NFA         approval        process         on    the individual              who    will      receive

                   the                                    as reflected        on     the
                          NIAfirearin s                                                      approved                NIAapplication                            eeIiisti-itcliol7sfoi                Qlie5tioII20


21                 No NICS            check was              required        because         the     transferee                buyer       has a valid permit                 from      the State         where         the    transfer       is       to take    place which           qualifies

                   as    an exemption               to   NICS See              Instructionsfor                       Question             21
    Issuing State         and Permit Type                                               Date        of     Issuance              ij'an i                         Expiration       Date        ffa         4                          Permit            Number       f    an

                                                                                Section            C       Must Be Completed Personally By TransfereeBuyer

If the      transfer      of   the   firearms             takes      place     on a     different           day ftom                 the date that              the tratisferee buyer signed                      Section          A   the    transferee buyermust complete

Section          C immediately           prior        to the transfer           of   the     firearin s                      See     Instructionsfor                  Question        22    and 23

1Mtify that my at wersAo thequestions                                              in   Section            A    of this           form          are    still    true correct and                   complete




                                                                                                            Transferor Seller Continue                                   to   Next Page

                                                                                                     STAPLE                    IF   PAGES BECOME                           SEPARATED


                                                                                                                                                                                                                                               ATF         Form 4473     5300 9
                                                                                                                                                                                                                                                                                                      P
Page 2 of         6                                                                                                                                                                                                                            Revised        October 2016




                                                                                                                                                                                                                                                                                      US00000377
                            Case 3:19-cv-00208-GMG       Document 10-21 Filed 06/04/20
                                           Must Be Completed By Transferor Seller Even
                                                                                                  Page
                                                                                       The Firearms     5 of 6 PageID #: 724
                                                                                                    Not Transferred                                                                      If                                     is




                                                                                                                                                                                   26                                                                       27                                      28
                                                24                                                               25
                                                                                                                                                                                                                                                            Instructions                      Caliber or
                                                                                                             Model                                                      Serial        Number                                             Type       See
Manufacturer and Importer                                               If any If           the

                                                                                                                                                                                                                                               for Question             27                      Gauge
                                                                                                        ffDesignated
    manufacturer and importer
                              are different


         the FFL must include  both
                                                                                                                                                                                   A     fY     V-1       en                                                                                    A    A A     I




4

                                                                                                                         ATF Form 3310 4                     For Multiple Purchases                              of   Handguns Within 5 Consecutive Business Days
REMINDER                                  By    the     Close of Business Complete

                                                                                                                                                                                                                                     of this   transaction              a
                                                                                                                                                            eg                         30      Check        if                                                     is
                                                                                                                                                                                                                                                                            pawn redemption
29        Total       Nuillber                of Firearms                  Transferred             Please handwrite byprinting                                      zero                                         any       part


          one two               three etc                     Do         not use       numerals                                                                                                           Line        Number s From Question 24 Above
                                                                                                                         i'lle
                                                                                                                                                                                       32                                                           to                   a private party transfer
3   1 For Use by Licensee See                                             instructionsfor                Queshon           31                                                                  Check        if this transaction                is        facilitate



                                                                                                                                                                                                          See     Instructionsfor                   Question       32
                                                                                      L-C-1 0 4216
                                                                                                                                                       Firearm License                  Number Must                   contain         at leastfirst         three       and   lastfive         digits
                                                 name and                                    of   transferor setter             and    Federal
33        Trade corporate                                                    address


            ofFANumberX 1X XM                                                             Handstainpinavbeused




                       nem                                                                                                                                                                                                            uz r
                                                                                                                                                                                                                                         L A A cl
                                                                                                                                                                                                                                             1                                                 piks

                                                                                                                    ans             V      Ph    I   FirearmO Must Complete                                      Ouestions            34-37
                                                                                                                                                                                                            B Must Complete                                             34-36
                                               For Denied Cance                                               actions           the Person             Who Completed                        Section                                                 Questions


                                                                                                                                                 and                         on          ATF Form              4473         2     the information recorded                   in Sections            B and   D     is

I    cer           that         1         1   have read and understand                                 the Notices       Instructions                     Definitions             this

                                                                                                                                                                                                                                                                                              business

true correc4 and complete
                                                                    and      3    this      entire transaction            record      has     been completed             at      my    licensed business premises Ilicensed

                                                                                                                                                                                                                                                    this
                                                                                                                                                                                                                                                           premisesincludes
                                                                                                                                                                                                                                                           transaction        has met          the
                                                                                                                                                                                                                      is                unless
                                                                                                             or event in the           same       State in      which        the licensed premises                         located
                           conducted from a                               qualifying         gun show
temporarily

                               of 18           US C 922 c Unless this transaction has been denied or cancelled                                                               I   further      cer          on    the basis        of 1          the transferees buyer's responses in
requirements
                                                                                                                                                                                                                                                                time                                         C
                                                 C applicable 2 my verification of the identification
                                                                                                                                                                                                                                                     at the             of transfer ifSeedon
                                                              if
                                                                                                       recorded                                                                  in question         18    and my           re-verification
SectionA                        Section
                       and
                                                                                                                                                                                                                                        me to                                            or otherwise
was completed                     and         3       State             or local law         applicable       to the firearms business                        it   is
                                                                                                                                                                        my   belief that        it   is   not unlawful for                       sell deliver transport


1r
         E         f   h fi                   el       listed            on   this    form       to the person identified               in Section          A
                                                                                                            Q         Ti-fbr              sS           ees                                           136         Transferor's Seller's Title                                  137 Date              Transferred




                                                                                                                                                                                                                                                                                   7
                                                                                                                                                              Sipnature
34          Tra        steror siSel
                                      I


                                                  ter
                                                          I


                                                              s     Name         tl   M      e    1-110

                                                                                                                                                                                                                                                                                                11 I
          A                                     ZA5                                                                                                                                                                                                                                                              11-1




                           NOTICES INSTRUCTIONS AND DEFINITIONS

                                                                                         and                        on   this   form     are
    Purpose          of the      Form The                          information                   certification



    designed         so   that    a person             licensed               under 18       USC 923          may        determine       if    he she


            lawfully           sell       or deliver a firearm                    to   the person         identified      in   Section    A      and
    may
                                                                                   restrictions         on the   receipt        and possession
    to alert   the tratisferee buyer of certain
                                                                                                                                                     of
    of firearms            The        transferorlseller                    of a firearm must determine the lawfulness

                                                                                             of the transaction                CoDsequently the
    the transaction             and maintain proper records

    transferor seller             must          be familiar with the provisions of 18                                 U SC        921-931        and

                                                                                                                                   of
                                 in       27    CFR           Parts 478 and             479       In    determining the lawfulness
    the   regulations
                                                                                       to   a resident of another              State the
                   or delivery of a
          sale                                       rifle         or shotgun
    the

                                                                         know     the applicable           State laws          and published
    traiisferor seller            is          presumed              to


                                                 transferor's seller's                      State and the transferee's buyer's
    ordinances            in   both the

                                  Publication                       5300 5        State     Laws and        Published          Ordinances
    State      See 4TF

                                                                          be completed                  the licensed       business      premises
    Generally          ATE Form                  4473              must                            at



    when     a firearm           is       transferred               over-the-counter                Federal      law      IS   U3 C       922 c
                                                                                                          to sell        firearm   to a nonli
                     licensed                                      manufacturer             or dealer               a
    allows       a                        importer
                                                                                      at the licensee's       business          premises only
    consee       who       does not appear                         in    person
                                                                                                          These                            are   set
         the transferee buyer meets certain requirements                                                            requirements
    if

                                                              CFR 478 96 b                   and   ATF     Procedure           2013-2
    forth in         section      922 c              27



                                               the firearms transaction he she must
    After  the transferor seller has completed

    make    the completed original ATF Form 44U       Which includes the Notices Gen

                        and Definitions   and any upporting   documents part of his tier
    eral Instructions
                                                                                  and                                                                                   The      transferee buyer              must        personally complete Section                  A   of   this   form and         certify

                 records   Such Forms 4473 must bc retained for at least 20 years
    permanent                                                                                                                                                                                                                                  and complete             However          if   the   transferee
                                                                                                                                                                                            the answers          are true correct
                                                              be chronological by date                                                                                             that
                            be submitted to ATE   Filing may                                                                                                            sign
    after that period may                                                                                                                                                                                                                                                                                          be
                                                                                                                                                                                                                                                             other than
                                                                                                                                                                                                                                         the answers                             the signature            may
                                                               numerical by transac                                                                                     buyer      is    unable      to read      and or      write
    ofdisposition alphabetical     by name ofpurchaser or                                                                                                                                                         the transferor sel ter Two persons other
                                                                                                                                              Forms                     completed             by another
                                                                                                                                                                                                person excluding
                                                                              of the                                      completed
            serial numbei                                           as all                trafisferor's     seller's
     tion                                       as long                                                                                                                                                                          to the transferee's buyer's
                                                                                                                                                                        than the transferorlseller  must then sign  as witnesses
     4473    are filed          in        the   same manner
                                                                                                                                                                                         and signature certification                    in   question      14
                                                                                                                                                                        answers


                                                                                                                                                                                                                                                             ATF    Forin    4473       5300 9
                                                                                                                                                                                                                                                             Revised        October 2016
    Page       3     of 6




                                                                                                                                                                                                                                                                                                    US00000378
                                                         Case 3:19-cv-00208-GMG Document 10-21 Filed 06/04/20 Page 6 of 6 PageID #: 725
                                                                    relief                   by the adjudicatin
erson has been granted
                                                                                                                disabi      i'it
                                   tacrit al             health           relief              from
lualifying

                                                                                mental defecti                             Or
has been adjudicated                                            as a

                                                                                    ofFederal                        Go e
ya            depa rtment or agency

lication                  or       commitment                            if         either                 a
    was        set-aside                       or expunged                               by       tile      a
         has been                                        released                   or discharg
a                                     fully


sion               or monitoring                               by       the          agency                     c
                          suffer            from              the       mental health
    longer

itial             adjudication commitment                                                              or
                                                                                                                                                                                                                                         West                           Virginia
ivcly                         is    based solclv on a medica
                                                                                                                                                                              autlio
        for       a   hearing by a court                                            board co                    i
y                                                                                                                                                                                                                                                              DRIVER'S LICENSE
lerson                has not               been adjudicqtet
                                                                                                                                                                                                                                                                NOT FOR FEDERAL                           TIFICATV0
                                                                                                  C
g4                 of         title       18             United Suite

cijudicatiiig                             comil-littillt                            igenc


i
    disabilities                        program                         PerWu vl                                                                                                                                                                                                                                E      NONE
                                                                                                                                                                                                                                                                                                                Re     NONE
i       should                 ansiver                   no             to          qu-6                   P                            f         ptjL u        to     an     ac jud                                                                                                                       lz


                                               a     Fedei
mmitittent by                                                                                                                                                                                                                                                                                              16 Ht       5-09
                                                         to    be                                                                                                                                                                                         5    20193212 141914EC932830200
    was           adjudicated                                                                                                                                                                                                                                                                              11 Wt         145
                                                                                                                                   111
tal                                                       or   fet
             responsibility                                                                                                                                                                                                                                                                                  9 Eye BN
         the Uniform                               CctR         o   f    V
r                                                                                                                                                                                                                                                                                                          it   So     i

                                                                                                                     Orders                 Under         I         LS-C        922
istion                Ii h              Qualifying Restraillif a
                                                                                                                                                                       0 r    that
                                                                                                                                        to    1   court        t1rcl



                                                                                                                                                                                                                      FARTINSBURG WV
                                                          reeek           ed bY                PM'Ous                 sul'iect
    not be sold                           to       tir                                                                                                                                                                                                    254
                                                                                                                                                    notice          of and ha
                                                          whik h the person                                     received           actual
ad           after            a hearing

                                                                                B                                                                  fro          harassin


                                                                                                                                                                                                                                                          nD
                                                                    in                        restrains                such person
    rtunity                   to Participate

                                     or child of such intimate partner Or pc
    ireatening an intimate partner

    tigaging in other conduct
                                that would place an intimate partner
                                                                        in rea                                                                                                                                                          11J cs
      of bodily injury to the partner or
                                         child and         includes  a findin
                                                                                                                                   Ci
                                                                    of such in
                            credible threat to the physical safety
    i person represents a
                                                                                                                                                    the       Ilse       atteniptc
                                                                    its             terms                                   prohibits
    net       or child                    or         ii       by                                       explicitly
                                                                                                                                                                                             tl
                                                                                                                    such    intimate partner or                              child
    atened use of physical force                                                              against

                                                                        cause bodily                                injury        An         intintate partner                               oi
                              be expected                      to
    tonably
                                                                                                                              the parent                of a child of                    th
    lie                             or former spouse of the person
             spouse
                                                                                                                                              with       the person
                                          who             coltabitates                            or has cohabitated
    n individual



                                                                                             Crime              of   Domestic                 Violence                   A    Federz
    estion                111             Misdemeanor
                                                                                                                            under Federal                           State or             tri
                   tribal             offense                 that        is        a        misdemeanor
    il       or
                                                                                                                           use of physical force                                or thi
                              an      element                  the use or                           atten-ipted
        has        as

                                                                                     committed                        by    a current or former spouse
    d use if a deadly                                     weapon
                                                                                                                                                       CV
                                                                                                                with      whora   the victini shar e s                              it




                                of    the           victim by                       a        person
    uardian
                                                                                                                                                                              Avith
                                                                                                                                    or has cohabited
                                                                                                                                                                                              tl

                                                              who              is   cohabitating                          with
    arnon by a person
                                                                                                                                   similarly                  situated        to         a   s
                                                                                                  or by         a    person
                                   parent                or guardian
    1
         Spouse
                                                                                                                           includes                     misdemeanors
                                                         of   the       victim                         The      term                              all
    cut        or guardian
                                                                                                                                                         or the threaten
             element                  the          use or attempted                                     use of physical force
    in
                                                                                                                            if the           offense           is   committed
                                                                                             and
    cadly             weapon                       eg          assaidt                                     batter 19
                                                                                                                                                                    who                      be
        defined                                           See       Exception                              to   11 b             12 A             person                      has
                                parties
                                                                                                                                                   also        is   not      prohibit
                               misdemeanor                              crime of domestic violence
    led of                a
                                                                                                                                            the                              right           to
                                                                                                                          lawyer or gave up
    s        1        the           person                vas       represented                                bya
                                                                                                        ajury was                 tried       by ajury or gave or
    2         if      the person                         was    entitled                       to

                                                                                                                                        should          answer-no                            to
                                          Persons subject                                     to this           exception
    ijurytrial



                                                                                                                                         admitted                    the      United
                                                                                              Status                 An    alien                               to
    iestion                   12 d Immigration
                                                                                                                                                                                         the
                                                                                                                            others            persons               visiting
                                                                                h1cludes                       arnong
    der        a      nonimmigrant visa
                                                                                                                                                                    in   the    t   Tilitec

                                                         for   busine                         or pleasure                  persons studying
    ites       temporarily
                                                                                                                                                              forcigpi         work-ei
                                                                               abroad and                           certain       temporary
    to       maintain a residence
                                                                                                                          and provide                   the additional                       d
    ens must answer                                       yes              to this                  question
                                                                                                                                   resident aliens and                          aliens
                                                                                             Sc             Permanent
        n required under                                  quo tion                       I




                                                                                                                                                                               Prograj
                                                                                                                     to   either the              Visa Waiver
                                   the United                   States                       1-rursulint
    initted               to
                                                                                                                                                                                             ans
                                                                                                       dlem          from        visa        requirements                    may
                                   otherwise                   eNctnpun                           sz
    Y ulations
                                                                                                                to   submit the additional                               documenu
        this       question                    and         ar       not             required

        der question                           I   Sc
                                                                                                                                                                                                                                                                                                           Allen Prohibition               and Accept
                                                                                                                                                                                                                                         18 c    Exceptions              to   the   Nonimmigrant
                                                                                                                                                                                             US issued                 Question
                                                                                                       Number              orAdmission                         Number                                                                                                                                   United      States   under      a nonirtimigrant
                                13 U SIssuedAllen                                                                                                                                                                                                                An     alien   admitted to the
        nestion                                                                                                                                                                                                        able        Documentation
                                                                                              n-iay         b found              on the following                        US          Department of
                                                                                                                                                                                                                                                                                                          or possessing        a   firearm    if   the    alien
        ien    and admission nu-nh rs                                                                                                                                                                                          is   not prohibited              fiern   purchasing      receiving
                                                                                                                                                                                                                       visa
                                                                                                                       Resident              Card or           EmploymentAuthoriza                                                                                                                                                        the Federal
                                                                                                                                                                                                                                                                                         or permit lawfully issued                 by
                                                                                                       T
                                                              decunitn                        s            Lgal
        Dincland                   Securin                                                                                                                                                                                                                    of a hunting license
                                                                                                                                                               Form 194 or Form 797A                                    1     is   in   possession

             Card              AR                  or     USUIS Ayr                                         aFDeparture                  R ord                                                                                                   State or local           government          or an Indian       tribe     federally recognized


        4                                                                                                                                                                                                              Government
        it                                                                                                                                                                                                                                   a

                          Additional                       infc ILidr-n can be obtained front                                                           www cbp gov                                If   you   are a

                                                                                                                                                                                                                       by the Bureau             of Indian Affairs              which   is   valid and unexpired               2 was        admitted          to




        S     citizen                 or       US             natinnal                       th     n      this      question           should be               left        blank
                                                                                                                                                                                                                                          States      for       lawful   hunting or sporting purposes                  3     has received          a waiver
                                                                                                                                                                                                                       the    United

                                                                                                                                                                                                                                   the prohibition             from     the Attorney     General of the United States                     4   is   an   official

                                                                                                                                                                                                                       front
                                                                                                                                                                                                                                                                                                                               United States             Gov
        uestion                    14       Under               1 USC 9222 a1                                               it     is   unlawful               for       a person                  to   engage
                                                                                                                                                                                                                       representative            of   a   foreign government             who      is   accredited     to the

                                                                                                                                                                                                                                                                                                                                                        its
                                                                                             fir arins without                      a    license               A    person           is        engaged         in
                                                                                                                                                                                                                                                    mission                             to   an   international       organization having
                                                                                                                                                                                                                       erliment or the Government's
                                                   of dealins                       in
         the       business
                                                                                                                                                                    attention                  and labor         to
                                                                                    137farl'is                 Iflic      she devotes                time
                                          of deahuU
        e    business                                                   1-IR




                                                                                                                      of trade           or business                 with       the          principal                                                                                                    ATF   Form 4473      5300 9
        aling             in       firearms as a rl ndar course
                                                                                                                                                                                                                                                                                                          Revised    etober        2016


        age           5       of      6




                                                                                                                                                                                                                                                                                                                                                    US00000379
